



Exhibit 10.15
SEPARATION AGREEMENT,
WAIVER, AND RELEASE


This Agreement is effective as of the date of the last signature on this
Agreement and is between Peter John Sharp (“Executive”) and Taubman Asia
Management Limited, an exempted Company incorporated in the Cayman Islands with
limited liability (“Employer”).


1. Separation Date.


(a)
Separation Date. Executive has voluntarily resigned his position and his
employment with Employer will end effective October 9, 2019 (“Separation Date”).
Letter of resignation is attached as Exhibit A to this Agreement.



(b)
Termination of Compensation and Benefits. Employer will discontinue Executive’s
current compensation and benefits effective on the Separation Date, except as
otherwise provided in Section 2 of this Agreement.



(c)
Employment Agreement. Executive’s Employment Agreement with the Employer
effective as of January 1, 2017 (“Employment Agreement”) will be null and void
and of no further effect as of the Separation Date, except for those provisions
which specifically survive the expiration of Executive’s employment (including
under Section 4, below).



2. Separation Benefits.


In exchange for his signing this Agreement and for the promises he makes herein,
and for no other reason:


(a)
Separation Pay. Employer will pay in a lump sum equivalent to Executive’s unpaid
Base Salary and Personal Expense Allowance that would have accrued through year
end, December 31, 2019, as if the Employment Agreement had been in effect
through December 31, 2019, which amount is One Hundred and Sixty-two Thousand,
Five Hundred US Dollars (USD $162,500).



(b)
Health Insurance Benefits. Employer will continue Health Insurance Benefits
through December 31, 2019.



(c)
Housing Benefits. Employer will continue to pay housing payment directly to
landlord through December 31, 2019 in the amount of One Hundred Thirty-one
Thousand Hong Kong Dollars per month (HKD $131,000/month).



(d)
Car Park. Employer will continue to pay for the car park at Employer’s Quarry
Bay, Hong Kong office building for Executive’s use directly to landlord through
December 31, 2019 in the amount of Three Thousand Hong Kong Dollars per month
(HKD $3,000/month).



(e)
ICSC Meeting. Employer will reimburse Employee for all reasonable hotel and
other expenses incurred by Executive in attending the RECon Asia-Pacific meeting
(as former Taubman Asia President) in Singapore on 21-23 October 2019 in
accordance with Employer’s business expense reimbursement policy.



(f)
Annual Leavea. Employer will pay in a lump sum Executive’s 26.5 unused Annual
Leave days, which amount is Thirty-Six Thousand, Three Hundred One US Dollars
(USD $36,301)



(g)
No Other Benefits. Executive agrees that he is entitled to no additional
compensation or benefits from Employer other than as specifically set forth in
this Agreement



(h)
Consideration in Exchange for Executive’s Promises. The considerations set forth
in Section 2(a), 2(b), 2(c), 2(d), and 2(e) of this Agreement is not otherwise
due and owing to Executive and is fair and adequate consideration in exchange
for Executive’s promises contained in this Agreement. Employer will provide that
consideration to Executive only in exchange for Executives, promises in this
agreement. Executive will not receive that consideration unless Executive signs
this Agreement.



(i)
Expiration of Offer. The offer contained in this Agreement will remain open
until 6:00 p.m. on October 9, 2019 (Hong Kong Time), after which time it will be
considered withdrawn and no longer available to Executive. Executive must






--------------------------------------------------------------------------------





accept this Agreement, by signing and dating it, along with the Exhibits, and
returning it to Employer within that time period, in order to receive the
benefits set forth herein.


3. Assignment of Membership Interest in Taubman Properties Asia III LLC


Executive agrees the value of his equity ownership in Taubman Properties Asia
III LLC (“TPA III”) is One Million US Dollars (USD$1,000,000) and at the time of
executing this Agreement, Executive is assigning all of his equity ownership in
TPA III for a cash redemption payment of One Million US Dollars (USD$1,000,000)
pursuant to the Assignment of Membership Interest in Taubman Properties Asia III
LLC, a copy of which is attached as Exhibit B.


4. General Release.


(a)
General Release. In return for Employer’s obligations under this Agreement,
Executive, to the fullest extent permitted by law, waives, releases, and
discharges Employer, The Taubman Company LLC, Taubman Centers, Inc., The Taubman
Realty Group Limited Partnership, and all of the entities listed on Exhibit A
hereto, together with its current and former officers, directors, agents,
employees, subsidiaries, affiliated entities, related entities, attorneys, any
other representatives, and successors in interest (collectively referred to as
“Released Parties”), separately, together, or in any combination, from any known
or unknown claims arising in the course of or out of Employee’s employment with
Employer or the termination of Employee’s employment with Employer under any
United States federal, state, or local common law, statute, regulation,
ordinance, or law of any other type (“Laws”); under the Laws of Hong Kong; and
under the Laws of any other country or jurisdiction globally. This release
covers claims and causes of action that Executive knows or may not know at the
time of signing.



In return for the Executive fulfilling his obligations under this Agreement, the
Employer, on behalf of itself, and the entities listed on Exhibit A hereto, or
any entity controlling or in common control with said entities (collectively,
the “Employer Entities”), to the fullest extent permitted by law, waives,
releases, and discharges the Executive from any known claims and any causes of
action, including arising in the course of or out of Executive’s employment with
Employer, the end of Executives employment with Employer, and holding any office
with the Employer Entities, under United States Laws; under the Laws of Hong
Kong; and under the Laws of any other country or jurisdiction globally.


Executive and Employer intend that, to the fullest extent permitted by law, this
waiver, release, and discharge will be a general release, will extinguish any
claims and any causes of action, and will preclude any lawsuit or any other
legal claim by Executive against any of the Released Parties and the Employer
Entities against the Executive about anything that occurred before the date of
the signing of this Agreement. Notwithstanding Section 4(c) below, the only
claims and causes of action that Executive is not waiving, releasing, and
discharging are for the consideration that Executive will receive under Sections
2 and 3 of this Agreement (provided he complies with his obligations under this
Agreement), any vested benefits to which executive may be entitled under the
Employer’s retirement plans, long term incentive plan, or any other current
benefit plans, and any claims and causes of action that, as a matter of law,
cannot be waived, released, or discharged.


(b)
No Pending Claims. Executive has not filed any claims, charges, suits, or
actions of any kind against any of the Released Parties that have not been fully
resolved as of the date of the signing of this Agreement. The Employer warrants
that the Employer Entities have not files any claims, charges, suits or actions
of any kind against the Executive that have not been fully resolved as of the
date of the signing of this Agreement.



(c)
Agreement as Complete Defense. If Executive asserts against any of the Released
Parties any claim or any action within the scope of Section 4(a), above, the
Released Parties may assert this Agreement as a complete defense to that claim
or cause of action. Executive agrees that he will reimburse the Released Parties
for any expenses and legal fees that the Release Parties incur in defending any
such claim or cause of action, in addition to any other relief to which the
Released Parties may be entitled. If any of the Employer Entities (or any
combination of same) asserts against the Executive any claim or any cause of
action within the scope of Section 4(a), above, the Executive may assert this
Agreement as a complete defense to that claim or cause of action.



5. Survival of Employment Agreement Provisions.


(a)
Continuing Effect of Selected Parts of Employment Agreement. Executive agrees
that he will continue to be bound by Sections 6.3, 6.4, 6.5, 6.6, 6.7 of the
Employment Agreement (as modified by this Agreement), which sections will
survive the end of Executives employment and the Separation Date.








--------------------------------------------------------------------------------





(b)
Modification to Section 6.7(3) of Employment Agreement.     The definition of
“Territory” in the Employment Agreement is modified so that the reference to the
Macau Special Administrative Region, Japan, Singapore and India are removed, and
the cities and markets specific to the Republic of Korea, the People’s Republic
of China and the Republic of China are specified to include only those markets
within 25 miles of any project site TAM has evaluated, considered, or worked on.



(c)
Non-Competition. Executive acknowledges that, in the course of his employment
with Employer pursuant the Employment Agreement, he became familiar with trade
secrets and other confidential information concerning Employer and its
affiliates and that his services have been and will be of special, unique and
extraordinary value to the Employer. Executive agrees that until October 10,
2020, he shall not in any manner, directly or indirectly, for himself or on
behalf of or in connection with any other person, entity or organization, unless
previously approved in writing by Employer in its sole discretion: (a) engage in
any business or activity that is competitive with the actual or prospective
business of Employer or its direct or indirect parents, subsidiaries and or
affiliates; (b) own, manage, maintain, consult with, operate, acquire any
interest in (other than 5% or less of common stock of any publicly traded
company), or otherwise assist or be connected with (including but not limited
to, as an employee, consultant, advisor, agent, independent contractor, owner,
partner, coventurer, principal, director, shareholder, lender or otherwise) any
person or entity that owns, leases, and /or manages a retail real estate
portfolio in excess of 500,000 square feet in the Territory (as defined by
Section 6.7(3) of the Employment Agreement, modified by Section 5(b) of this
Agreement; or (c) undertake any efforts or activities toward pre-incorporating,
incorporating, financing, or commencing any business or activity that is
competitive with the actual or prospective business of Employer or its parent,
subsidiaries and/or affiliates.



(d)
Return of Materials. Within One (1) day of the Separation Date, Executive will
promptly deliver to Employer (a) any Employer property of any nature, including,
but not limited to, any credit cards, keys, mobile phone, identification cards,
computer software, computer and computer equipment, business plans, financial
statements, an any other Employer property; and (b) all Documents as described
in Section 8.7 of the Employment Agreement (and any copies thereof).



(e)
Violations. Executive agrees that if he is found by competent court to have
violated Sections 6.2 to 6.6 of the Employment Agreement (as amended by Section
5, above) or Sections , 5 or 6 or 7 of this Agreement, in addition to and
without limiting any remedies that Employer would be entitled to under Section
6.6 of the Employment Agreement.



6. Knowing and voluntary acceptance.


(a)
Sufficient Time to Review Agreement. Executive agrees that he has had a
sufficient amount of time to review and consider signing this Agreement and to
discuss this Agreement with counsel, at his expense if he so chooses



(b)
Knowing and Voluntary Acceptance. Executive has carefully read this Agreement,
understands it, and is entering it knowingly and voluntarily, which means no one
is forcing or pressuring Executive to sign it.



(c)
No Reliance on Any Other Representation. In signing this Agreement, Executive
has not relied upon any Employer representation or statement about the subject
matter of this Agreement that is not set forth in this Agreement.



7. Binding Agreement.


Executive understands that by signing this Agreement, Executive shall be bound
by this Agreement.


8. Entire Agreement.


This Agreement, including Exhibits A and B attached, constitutes the entire
agreement(s) between the parties. There is no other agreements, promises,
conditions or understandings, either written or oral, between Employer and
Executive either with respect to the subject matter of this Agreement or the
modification of the terms of this Agreement. Only a writing signed by Executive
and an authorized representative of Employer that specifically refers to
expressly changes this Agreement can modify the terms of this Agreement.


9. Non-admission of Liability.


This Agreement shall not be used or construed as an admission of liability or
wrongdoing by either Employer or Executive.











--------------------------------------------------------------------------------





10. Severability.


If any one or more that one of the provisions contained in this Agreement are,
for any reason, held to be invalid, illegal, or unenforceable in any respect,
the rest of this Agreement will remain enforceable. This Agreement shall then be
construed as if it never contained the invalid, illegal or unenforceable
provision.


11. Non-disparagement.


At any time after the Executive signs this Agreement, Executive will not make,
to any person at any time, any adverse, critical, or disparaging comments about
Employer, its employees, management, officers, board directors, other
representatives, facilities, products, or services that may impugn or injure
their reputation, goodwill, or relationships either with the Employer’s present
and prospective customers, tenants, vendors, partners, employees, or members of
the general public or within the Employer’s industry, the investment community,
or general business community. Employer agrees that it will advise Robert S.
Taubman, William S. Taubman, Simon Leopold, Chris Heaphy, Holly Kinnear, Denise
Anton, and Paul Wright to not make, to any person at any time, any adverse,
critical, or disparaging comments about Executive. This Section 11 will not
preclude any party or person from testifying truthfully in the course of a legal
or governmental proceeding or from communicating with his or its attorneys for
the purposes of seeking legal advice.


12. Applicable Law.


(a)
This Agreement is governed by and must be interpreted under New York law,
without regard to its choice of law provisions.



(b)
Any lawsuit based upon a claim arising out of or relating in any way to this
Agreement will be brought, if at all, in a court located in Hong Kong, provided
that the parties stipulate (and the court approves the stipulation) that the
court shall honor the choice of law agreement set forth in section 13(a), above.
Failing such stipulations and the court’s approval of same, or if the Hong Kong
court finds Section 12(a), above, unenforceable, any lawsuit based upon a claim
approval arising out of or relating in any way to this Agreement will be
brought, if at all, in federal district court in the Southern District of New
York in New York County, New York. The parties waive their right to a jury trial
on any such claim or in any such action.



13. Successors and Assigns.


This Agreement is binding and shall take effect for the benefit of (i) Employer
and any successors in interest and (ii) Executive and his heirs, assigns,
executors, administrators, other legal representatives and successors.


14. Headings.


The headings contained in this Agreement are for reference purposes only and
have no effect on the meaning or the interpretation of any provision of this
Agreement.


15. Counterparts.


This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which together shall constitute the same
instrument.


16. Interpretation.


Both parties have drafted this Agreement and the provisions of this Agreement
will be interpreted in a reasonable manner to affect the intent of the parties.


17. Waivers.


The waiver by either party of a breach by the other party of any provision of
this Agreement will not operate or be construed as a waiver of any subsequent
breach. Any waiver of any obligation under this Agreement will only be valid if
it is in writing and signed by an authorized representative of the waiving
party.













--------------------------------------------------------------------------------





18. Defined Terms and Currency.


All capitalized terms not defined herein will have the means ascribed to them in
the Employment Agreement. All dollar figures expressed in this Agreement are
specified as either Hong Kong Dollar or United States Dollar.


19. Taxes.


The Employer will report any amounts paid to Executive under this Agreement or
the Assignment attached as Exhibit B to tax authorities and withhold taxes as it
determines it is required to do by the law based on advice from the qualified
advisor in the relevant jurisdiction. Executive is responsible for the payment
of any and all taxes required on such payments.














TAUBMAN ASIA MANAGEMENT LIMITED     PETER J. SHARP




By: /s/ Chris B. Heaphy    /s/ Peter J. Sharp
Chris B. Heaphy    Peter J. Sharp


Its: Authorized Signatory    Dated: October 9, 2019


Dated: October 9, 2019




Date of Delivery of Agreement to Employee: October 8, 2019





